Name: Commission Regulation (EEC) No 1256/77 of 13 June 1977 on the sale by periodic tendering procedure of canned beef held by the intervention agencies
 Type: Regulation
 Subject Matter: animal product;  trade policy;  information technology and data processing;  foodstuff
 Date Published: nan

 14. 6. 77 No L 146/23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1256/77 of 13 June 1977 on the sale by periodic tendering procedure of canned beef held by the interven ­ tion agencies The sale shall be by way of periodic invitation to tender. Regulation (EEC) No 216/69, and in particular Arti ­ cles 6 to 14 thereof, shall apply, subject to the provi ­ sions of this Regulation . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies have for a long time held considerable stocks of canned beef produced in accordance with Commission Regulation (EEC) No 1295/74 of 22 May 1974 on the processing of beef bought in by intervention agencies (3), as last amended by Regulation (EEC) No 1 145/75 (4); Whereas Article 1 ( 1 ) (c) of Council Regulation (EEC) No 98/69 of 16 January 1969 laying down general rules for the disposal of frozen beef and veal by inter ­ vention agencies (5), as amended by Regulation (EEC) No 429/77 (6), provides that products held by interven ­ tion agencies may be disposed of if release from storage becomes a technical necessity ; Whereas, having regard to the normal storage period of these products, it is necessary to make provision for periodic sales of canned beef held by the intervention agencies ; whereas, therefore, the condition for its release from storage set out in the said Article 1(1 ) (c) are met ; Whereas, in order to obtain the best results when this meat is sold, the tendering procedure under Commis ­ sion Regulation (EEC) No 216/69 of 4 February 1969 on detailed rules of application for the disposal of frozen beef and veal bought in by intervention agen ­ cies (^ should be applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, 1 . The intervention agencies holding the canned beef shall publish a notice of periodic invitations to tender, at the latest on the day of publication of the first of the individual invitations to tender referred to in paragraph 2. 2. Under the periodic tendering arrangements, the intervention agencies shall issue individual invitations to tender, in accordance with Articles 6 to 14 of Regu ­ lation (EEC) No 216/69 . 3. Each notice of individual invitation to tender shall specify the date before which the meat offered for sale was put into storage by the intervention agen ­ cies. 4 . The time limit for the submission of tenders shall be 1 p.m . on the date fixed by the individual invi ­ tation to tender. 5 . Publication in the Official Journal of the Euro ­ pean Communities of notices of invitation to tender shall take place at least 10 days before the expiry of the time limit for the submission of tenders. HAS ADOPTED THIS REGULATION : Article 1 Article 3 Canned beef held by the intervention agencies and canned pursuant to Regulation (EEC) No 1295/74 shall be put up for sale . The weight of the canned beef offered for sale shall be expressed as net weight. The minimum quantity shall be two tonnes. However, when the quantity put out to tender at the delivery point is less than two tonnes, the tender shall be for the quantity available. ( ») OJ No L 148, 28 . 6. 1968, p . 24. 0 OJ No L 61 , 5. 3 . 1977, p . 1 . ( ») OJ No L 140, 23. 5. 1974, p . 47. (*) OJ No L 112, 1 . 5. 1975, p . 60 . (*) OJ No L 14, 21 . 1 . 1969, p. 2. (*) OJ No L 61 , 5 . 3 . 1977, p. 18 . 0 OJ No L 28, 5. 2. 1969, p. 10 . No L 146/24 14. 6 . 77Official Journal of the European Communities Article 4 taking delivery, the intervention agency shall take such action as it considers necessary having regard to the circumstances invoked .When fixing the minimum selling prices for each individual invitation to tender, account shall be taken of the situation on the beef market. Article 5 The intervention agency shall inform the Commission of each case of force majeure and of the action taken in respect thereof.By way of derogation from Article 1 3 (2) of Regulation (EEC) No 216/69 , the price shall be paid as and when the goods are removed from store, in proportion to the quantity removed and not later than the day preceding each removal . Article 7 Article 6 Where, for reasons of force majeure, the successful tenderer is unable to comply with the time limit for This Regulation shall enter into force on 15 June 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1977. For the Commission Finn GUNDELACH Vice-President